Citation Nr: 1621522	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  09-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1997 to June 2001 and from November 2001 to June 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board remanded the Veteran's claim for further development in a May 2013 decision and denied it in a March 2015 decision. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted the parties' Joint Motion to Remand (JMR) the claim to the Board for further proceedings.  In December 2015, the Board remanded the case once again for further development.


FINDING OF FACT

The Veteran currently has a low back disorder; he is service-connected for bilateral knee disabilities; and, it is as likely as not that his low back disorder has been caused by his bilateral knee disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a back disability, to include as secondary to bilateral knee disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he began experiencing the symptoms of his current back disability during his first period of active duty because of an altered gait necessitated by his service-connected bilateral knee disability.  He also asserts that his lower back was affected by carrying heavy gear and performing the strenuous physical work required of a Marine. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are silent as to any low back injury or symptoms.  When reporting his medical history as part of his separation examinations in April 2001 and June 2004, the Veteran indicated that he had never had recurrent back pain or any back injury.  There is nothing to indicate that the Veteran was ever placed on any limited duty as a result of low back pain.

The Veteran was afforded a VA examination in June 2013.  The examiner opined that it was less likely than not that the Veteran's chronic low back pain with sciatica in the left lower extremity was related to his active duty service, and that it was more likely than not that the Veteran's chronic low back pain was "independent" of his service-connected bilateral knee disability.  Per the Joint Motion, this opinion did not give sufficient consideration to the possibility that the Veteran's bilateral knee disability aggravated his back disability.   

The Veteran's claims file was reviewed by another VA examiner in December 2015 for an addendum opinion.  The examiner opined that the Veteran's back disability was less likely as not aggravated by the Veteran's bilateral knee disability, as the Veteran's STRs were silent for a chronic back condition or sciatica condition.  The examiner added that any chronic back issues or sciatica that existed prior to the Veteran's service was not aggravated beyond its normal progression by active duty, as there was no indication of treatment for chronic back pain or flare-ups in the Veteran's STRs.  The Board places low probative value on this opinion, as there is no evidence that the Veteran had any low back (or back) issues or diagnosis which pre-existed his service.   

The Veteran's treating chiropractor submitted a statement in February 2015 in which he stated that the Veteran's back disability was related to his bilateral knee disability.  

At the March 2013 Board hearing, the Veteran testified that he experienced "excruciating" low back pain whenever running but did not seek treatment because his superiors urged him to "suck it up."  This does not explain why the Veteran did not list low back pain at the time of either of his separations, particularly when he listed other issues he was experiencing.   

In his personal statements, the Veteran related that never complained of back issues when he was in active service, as that was not something that Marines are trained to do.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to describe his in-service recollections of low back issues as well as his current manifestations of that disability because this requires only personal knowledge as it comes to him through his senses.  The Board also finds the lay statements in evidence credible when taken with the other evidence on file.  

In addition, the Veteran has submitted a statement from a chiropractor who has treated him for both disabilities, and has opined on both the diagnosis of the Veteran's low back symptoms and their etiology.  This medical opinion is in the Veteran's favor.   

In this case, the Board finds that the Veteran is competent to report that his current low back symptoms began in service and continued thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Despite the lack of service treatment records showing that the Veteran suffered with low back symptoms in service, since the Board finds that the Veteran's statements are competent and credible evidence that the Veteran had low back symptoms in service, then, consistent with his chiropractor's favorable opinion, the pertinent evidence of record is essentially in balance as to the conclusion that the Veteran's current back disability is related to his active service and service connected disabilities.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.


ORDER

Entitlement to service connection for a back disability, to include as secondary to bilateral knee disability, is granted. 


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


